DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the previously made restriction requirement set forth in the Office Action mailed 22 October 2020 applicant has confirmed the election of Group I, claims 1 – 4, 8, 9, 12, 14, 22, 24, 25, 27, 28, 30 – 32, and 34 without traverse in the reply dated 22 March 2021.  In the current elected amendment claims 9, 12, 22, 24, 27, 30, 32, and 33 have been cancelled, claims 38 – 40 have been withdrawn from further consideration and an action on the merits of claims 1 – 4, 8, 13, 14, 28, 31, and 34 follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 25 now depends from cancelled claim 22 making applicant’s intention regarding the claim unknown, therefore claim 25 has not been further examined on the merits at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Accursi US 2016/0311608.
Regarding claim 1, Accursi discloses a capsule (1) which comprises a capsule body (3) having a bottom (7), a side wall (lateral wall 4), an end opposite of the bottom (edge 6) and a flange (8) extending outwardly from the side wall and around the open end, and a cover (closing element 9) is attached to the outwardly extending flange, which cover closes off the end of the capsule body opposite of the bottom.  The capsule body and the cover are bounding a capsule chamber (2), the capsule chamber contains a substance constituted by a mass of loose, solid particles, (powdered food substance) for the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid (hot water) under pressure into the capsule, and a screen (element 10) comprising a material impermeable to a predominant portion of said 
Further regarding claim 1, the limitations “by means of which, in use, openings are pierced in the bottom of the capsule for injecting fluid into the capsule and/or under influence of fluid injected via openings in the bottom which openings are created by piercing means” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming/using the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Accursi discloses the recited piercing means.
Regarding claim 8, Accursi discloses the screen is attached to said capsule body in such a manner that the screen releases completely from the capsule body during brewing (fig. 4).
Regarding claim 28, Accursi discloses the screen would comprise a water permeable material (paragraph [0022]).
Regarding claim 34, Accursi discloses the screen covers substantially the entire internal surface area of the bottom of the capsule body (fig. 1, reference sign 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 28, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Accursi US 2016/0311608 in view of Empl US 2015/0314954.
As set forth above in the rejection under 35 U.S.C. 102 Accursi discloses all the limitations of claim 1.  It is The Office’s position that Accursi teaches the screen to be attached in that it is held in place by the substance.
In the event that claim 1 can be construed as differing from Accursi in the screen being attached to the capsule body Empl discloses a capsule (1) which comprises a capsule body (2) having a bottom (base 3), a side wall, an end opposite of the bottom (filling side 4) and a flange (edge 5) extending outwardly from the side wall and around the open end, and a cover (foil 6) is attached to the outwardly extending flange, which cover closes off the end of the capsule body opposite of the bottom.  The capsule body and the cover are bounding a capsule chamber (cavity 100), the capsule chamber contains a substance constituted by a mass of loose, solid particles, (beverage substance 101) for the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid (hot brewing water) under pressure into the 
Regarding claim 31, Accursi obviously discloses the screen is not attached to a centre area of the bottom (simply resting on the bottom) (paragraph [0022]).
Claims 8, 28, and 34 are rejected for the same reasons given above in the rejections under 35 U.S.C. 102(a)(1).
Regarding claim 2, Accursi in view of Empl disclose the screen to be attached by at least one attachment which attachment would be arranged for tearing apart during brewing (‘954, paragraph [0045] and fig. 5a and 5b).
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Accursi US 2016/0311608 in view of Empl US 2015/0314954 in view of van der Lijn US 4,860,645 as further evidenced by Bisio WO 2016/193961.
Regarding claim 3, Accursi in view of Empl discloses the attachment would constitute at least one attachment zone (‘954, paragraph [0040]).  Claim 3 differs from Accursi in view of Empl in particular location of the attachment zone.  
van der Lijn discloses a capsule (filter cartridge) which comprises a capsule body (1) having a bottom (2), a side wall (3), an end opposite of the bottom and a flange (edge 13) extending outwardly from the side wall and around the open end.  A cover (film 7) is attached to the outwardly extending flange which cover closes off the end of the capsule body opposite of the bottom.  The capsule body and the cover bound a capsule chamber, which capsule chamber contains a substance constituted by a mass of loose, solid particles (coffee).  A screen (filter film 5), permeable to water and impermeable to a predominant portion of said particles, is positioned between said substance and said bottom, which screen is attached to said capsule body along at least one attachment zone (raised edge 18) with a most inward end radially spaced from a central axis of the capsule (col. 2, paragraph 10 – 12 and fig. 3).  van der Lijn is using at least one attachment zone to position/attach a screen between said substance and said bottom in said capsule body to promote a sealing effect to prevent movement of the screen against the capsule base whilst forming passages for a beverage pass through.  Once it was known to position and attach a screen permeable to water and impermeable to a predominant portion of a mass of loose, solid particles along at least one attachment zone as taught by van der Lijn the substitution of one known attachment zone, as taught by Accursi in view of Empl, for another known attachment zone, as taught by van der Lijn, would have been an obvious matter of choice and/or design.  Regarding the at least one attachment zone being elongated in a radial direction, once it was known to provide at least one attachment zone with a most inward end radially spaced from a central axis of the capsule it is not seen that patentability would be predicated on the particular orientation of the attachment zone absent clear and 
Regarding claim 4, once it was known to provide at least one attachment zone elongated in a radial direction it is not seen that patentability would be conferred by said zone having an having a width decreasing in an inward direction absent strong and compelling evidence to the contrary since the particular shape would be an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claims 13, and 14 differ from Accursi in view of Empl in said screen being attached to said capsule body along attachment zones where said zones where the screen is attached to the capsule are spaced from the centre and circumferentially spaced from each other and distributed closely along a peripheral edge of the screen.
van der Lijn discloses a capsule (filter cartridge) which comprises a capsule body (1) having a bottom (2), a side wall (3), an end opposite of the bottom and a flange (edge 13) extending outwardly from the side wall and around the open end.  A cover .
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully and carefully considered but they are not found persuasive.
Regarding the rejection of claim 1 under 35 U.S.C. § 102 the applicant urges that Accursi does not disclose “wherein said screen is attached to said capsule body in such a manner that the screen releases from the capsule during brewing”.  This urging is not deemed persuasive.
As recited the claim merely requires the screen to be attached to, that is to say the screen needs to be held in place in such a manner that the screen would release from the capsule during brewing.  No particular form of attaching, such as by a food grade adhesive or other means is recited in the claim and therefore the claim reads on the screen being affixed, that is, held in place, which Accursi does by applying a resistance by the powdered food substance.  Accursi specifically discloses that in fact, the movement of the screen (filter element) may generally only be achieved by partly compressing the powdered food substance (paragraph [0022]) and as such the screen is disclosed as being held in place, that is attached, to the capsule body in such a manner that the screen releases from the capsule only during brewing and not before.
Regarding the rejections of claim 1 under 35 U.S.C. § 103 under Accursi in view of Empl applicant urges that the screen of Empl is not “attached to said capsule body in such a manner that the screen releases from the capsule body during brewing”, that Empl does not depict in figure 5a that the screen is attached to the capsule body, or that figure 5b does not show the screen even being released from the capsule body, much less during brewing.  Applicant further urges that there is no motivation for the screen of 
First it is noted that Empl, as well as any reference, is good for all that is taught therein.  The ordinarily skilled artisan does not live in a vacuum of only individual embodiments, which is to say that the ordinarily skilled artisan is certainly capable of and able to combine elements from the various embodiments taught in a reference to come up with a workable solution to a given problem, in this case the attachment of a screen to a capsule body in such a manner that the screen would release from the capsule body during brewing.
Regarding the urging that Empl does not disclose the screen attached to said capsule body in such a manner that the screen releases from the capsule body during brewing, which is to say that figure 5a of Empl does not disclose a screen attached to the capsule body and figure 5b does not show the screen released from said body during brewing, one need but turn to paragraph [0045] where Empl unequivocally discloses that the screen (filter element 7) is lifted away from the capsule base 3 by the perforation means 16.  It is also to be noted that applicant urges embodiments taught by Empl but not used or cited in the rejections when the fact is that it is the fourth embodiment, that is the embodiment of paragraph [0045] shown in figures 5a and 5b, which have been used in the rejections and not the other embodiments taught by Empl as urged by the applicant.
Regarding applicants urging that Empl provides no motivation for the screen to even be released from the from the capsule body, much less during brewing once again disclosed invention, applicant extensively urges details found in the specification as to why the prior art does not teach the invention as claimed.  This is improper.  It is impermissible to read the specification into the claims.  It is the claim which defines the scope of the invention and not the specification.  
Regarding applicant’s urging that Empl teaches away from the claimed capsule and the combination of Accursi, it is again noted that applicant continues to urge the embodiments of Empl that have not been used in the rejections, such as the embodiments of figures 1, 2, 3, 4 and 6 when the rejections have been made over the embodiment as disclosed and taught in figures 5a and 5b.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        26 May 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792